DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority Acknowledgment
2.               Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application 201610377389.0, filed on 05/31/2016 in the China Intellectual Property Office. 

Reasons for Allowance
3.	Claims 34-48 and 50 are allowed. 
The prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in the claim(s).
 	“sending, by the smartwatch, the interrogative information to a server through a wireless network in response to determining that the reply information corresponding to the interrogative information cannot be obtained from the memory of the smartwatch; 
 	receiving, by the server, the interrogative information through the wireless network; determining, by the server, whether the reply information corresponding to the interrogative information can be obtained from a database of the server; 
 	sending, by the server, the interrogative information to a smartphone corresponding to the smartwatch in response to determining that the reply information cannot be obtained from the database of the server;” as recited by Claim 34. 
	“send the interrogative information to a server through a wireless network in response to determining that the reply information corresponding to the interrogative information cannot be obtained from the memory of the smartwatch; 
 	a server connecting to the smartwatch through the wireless network, the server configured to: 
 	receive the interrogative information sent by the smartwatch; 

 	send the interrogative information to a smartphone corresponding to the smartwatch in response to determining that the reply information cannot be obtained from the database;” as recited in Claim 40. 
	“in response to determining that the semantic meaning of the interrogative information cannot be recognized, determine that the reply information corresponding to the interrogative information cannot be obtained from a memory of the smartwatch; 
 	in response to determining that the semantic meaning of the interrogative HW 84762614US03Page 7 of 10information can be recognized, determine, based on the semantic meaning, whether the reply information can be found in the memory of the smartwatch; 
 	send the interrogative information to a server through a wireless network in response to determining that the reply information corresponding to the interrogative information cannot be obtained from the memory of the smartwatch; and 
 	receive reply voice information sent by the server, and play the reply voice information, wherein the reply voice information comprises information from a smartphone connecting to the server through the wireless network.” as recited in Claim 46.

	The closest prior arts found as following. 
a.	Dhawan et al. (US 2011/0060586 A1). In this reference, Dhawan et al. disclose a method for utilizing speech recognition techniques to interact with a user to allow the user to obtain information and to perform various functions (Dhawan et al. [0068] In one simple embodiment of the invention, a local low-power device 212 would be linked to a user's telephone 202. The local device 212 would also be linked to the Internet 220 via a medium to high speed connection, and possibly to the telephone network 230. The user could speak commands into the telephone 202, and those spoken commands would be processed by the local device 212 to determine what the user is requesting. In some instances, the local device 212 may be able to satisfy the user's request. In other instances, the local device 212 might need to request information from a VA Rendering Agent 240 to satisfy the user's request. If that is the case, the local device 212 would send a query over the data network 220 to the VA Rendering Agent 240 for some type of content. The requested content would be returned to the local device 212, and the local device 

b. Stonehocker et al. (US 2013/0132084 A1). In this reference, Stonehocker et al. disclose a method for performing dual mode speech recognition, employing a local recognition module on a mobile device and a remote recognition engine on a server device. The system accepts a spoken query from a user, and both the local recognition module and the remote recognition engine perform speech recognition operations on the query, returning a transcription and confidence score, subject to a latency cutoff time. If both sources successfully transcribe the query, then the system accepts the result having the higher confidence score. If only one source succeeds, then that result is accepted. In either case, if the remote recognition engine does succeed in transcribing the query, then a client vocabulary is updated if the remote system result includes information not present in the client vocabulary (Stonehocker [0006] An aspect of the present disclosure is a method for performing dual mode speech recognition. That method includes receiving a spoken query from a user. The spoken query is process, which includes a number of operations, such as sending the spoken query to a local recognition system on a mobile device and also transmitting the spoken query to a remote recognition system via a communications link. The method also sets a latency timer to a preset timeout value. In the event that the spoken query is not recognized by either the local recognition system or the remote recognition system within the latency timer period, the method chooses the recognition failure as 
c.	Kawamura et al. (US 2014/0088967 A1). In this reference, Kawamura disclose a method for selecting a better result from the client speech recognition and the server speech recognition (Kawamura et al. [0046] FIG. 3 is a flow chart of processing of the speech recognition system according to this embodiment. The steps from S1 to S6 and the steps from S7 to S9 represent the process of the apparatus 100 and the process of the server 300, respectively, [0047] At S1, the speech input unit 109 obtains the speech signal and extracts the recognition feature such as MFCC from the speech signal, [0048] At S2, the client transmitting unit 103 transmits the speech signal or the recognition feature to the server 300. Here, the client transmitting unit 103 transmits the speech signal or the recognition feature before finishing the recognition process of the client recognition unit 110, [0049] At S3, the client recognition unit 100 executes the recognition 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUYKHANH LE/Primary Examiner, Art Unit 2658